Citation Nr: 0119744	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty for more than 19 years and six 
months between July 1968 and June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO concluded the 
veteran's January 2000 death was not service-connected and 
the appellant's claim was not well grounded.  The appellant, 
who is the veteran's surviving spouse, was also informed in 
an April 2000 letter that Dependency and Indemnity 
Compensation (DIC) benefits were not payable as the veteran's 
death did not occur in service, did not result from a 
service-connected disability, nor did his death occur while 
he was totally disabled by service-connected disability.  She 
was also advised that nonservice-connected death pension 
benefits were not payable, as she had not provided the 
necessary income information on her application form.  In 
addition, she was told that accrued benefits were not 
payable, as VA did not owe the veteran money at the time of 
his death.  Finally, the rating decision informed her that 
Dependents' Educational Assistance benefits were not payable 
because the veteran did not have a permanent and total 
service-connected disability at the time of death, nor did he 
die from a service-connected disability.  In both her notice 
of disagreement and her substantive appeal the appellant 
reiterated her desire to pursue eligibility for DIC benefits.  



REMAND

DIC benefits are payable to surviving spouses under 
38 U.S.C.A. §§ 1310 or 1318.  The appellant argued that the 
lung cancer that caused the veteran's death was caused by his 
in-service exposure to asbestos.  She explained that while in 
service the veteran worked as a mechanic and was exposed to 
asbestos in old buildings, and when working on brake shoes 
without proper protection.  She added that he was ill when 
separated from active duty, and was diagnosed with lung 
cancer shortly thereafter.  She also reported that the 
veteran had worked for awhile after service as an automobile 
mechanic.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that there does not 
appear to be a medical opinion of record that addresses 
whether the veteran's service-connected disabilities 
contributed to or aggravated the veteran's death or the 
reported cause of the veteran's death, or contributed 
substantially or materially to the cause of death, combined 
to cause death, or lent assistance to producing death.  

With respect to the aspect of the claim involving DIC 
benefits under 38 U.S.C.A. § 1318, such benefits shall be 
paid to a deceased veteran's surviving spouse in the same 
manner as if his death were service connected, assuming his 
death was not caused by his own willful misconduct, if (1) he 
was continuously rated totally disabled for 10 or more years 
immediately preceding death; (2) he was continuously rated 
totally disabled for five or more years immediately preceding 
death if also so rated at the date of discharge; (3) he would 
have been entitled to receive such compensation but for clear 
and unmistakable error in previous final RO or Board 
decisions; or (4) he would have been "hypothetically entitled 
to receive" total disability compensation at the time of his 
death but was not receiving it for some reason.  38 C.F.R. § 
3.22(a).  See Cole v. West, 13 Vet. App. 268, 278-79 (1999); 
Marso v. West, 13 Vet. App. 260 (1999);  Wingo v. West, 11 
Vet. App. 307 (1998); Carpenter v. Gober, 11 Vet. App. 140 
(1998) (creating a new basis for recovery under section 1318, 
allowing appellant to demonstrate that veteran could 
hypothetically have been entitled to receive a different 
decision (ultimately leading to total disability) based on 
then applicable law and the evidence in the claims file or in 
VA custody prior to veteran's death).  

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22(a) 
and added other provisions relevant to this claim.  Those 
amendments more specifically defined the phrase "entitled to 
receive."  38 C.F.R. § 3.22 (2000).  In this case, it does 
not appear that the RO considered the appellant's claim in 
light of the newly revised regulation.  Where a law or 
regulation changes after the claim has been filed or before 
the administrative process has been concluded, as is the case 
here, the version most favorable to the appellant applies.  
Karnas; DeSousa v. Gober, 10 Vet. App. 461 (1997).  

Accordingly, this matter is REMANDED for the following 
action:  

1.  The RO is requested to refer the 
claims file to an appropriate medical 
specialist.  The physician is requested 
to review the claims file, and to then 
proffer an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not that a disability that was 
incurred in or aggravated by service 
caused, contributed to or aggravated the 
veteran's death or the reported causes of 
the veteran's death, or contributed 
substantially or materially to the cause 
of death, combined to cause death, or 
lent assistance to producing death.  All 
findings must be reported in detail, and 
the rationale for any opinion expressed 
should be provided.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should 
readjudicate the appellant's entitlement 
to service connection for the cause of 
the veteran's death and for DIC benefits 
under the provisions of 38 U.S.C.A. 
§§ 1310, 1318, which adjudication must 
address the "hypothetically entitled to 
receive" claim.  If the benefits sought 
on appeal remain denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





